Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 26-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims, 32, 39-51 of copending Application No. 16/614,008 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image analyzer configured to analyze the image to determine the second ID” and “an inspection device configured to inspect the game token, where, to inspect the game token, the inspection device is configured to compare the first ID read by the RF reader and the stored first ID identified in the database based on the second ID obtained by the image analyzer”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1, 26-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the claim limitation of “an image analyzer configured to analyze the image to determine the second ID” invokes 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim fails to comply with the written description requirement because the specification fails to discloses the corresponding structure, material or acts to “analyze the image to determine the second ID”. Applicant’s closest specification (paragraph 92) discloses the following.
[0092] The inspection device 55 identifies an image by performing image recognition processing on the recorded results by the recording device 54, i.e., a UV image, a visible-light image, and an RFID tag information recorded in the recording device 54, thereby determining authenticity of the game token 1. The inspection device 55 reads the code information based on the UV image on the display surface 120 and reads side-surface information (the color of the colored layer) based on a visible-light image of the side surface of the game token 1. The inspection device 55 is equipped with a machine learning model for recognizing a UV image captured by the UV camera 51 and a visible-light image captured by the visible-light camera 52. More specifically, the inspection device 55 can perform image recognition processing using a neural network.
The specification discloses that the inspection device identifiers an image by perform image recognition. However, there is no description of an image analyzer (which is separate from the inspection device as claimed) configured to analyze the image to determine the second ID (which is denoted by laser irradiation and is different from the first ID).
In addition, claim 1 fails teach the structure configured to inspect the game token, where, to inspect the game token, the inspection device is configured to compare the first ID read by the RF reader and the stored first ID identified in the database based on the second ID obtained by the image analyzer.
Claims 26-31 are rejected by dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 26-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitation ““an image analyzer configured to analyze the image to determine the second ID” and “an inspection device configured to inspect the game token, where, to inspect the game token, the inspection device is configured to compare the first ID read by the RF reader and the stored first ID identified in the database based on the second ID obtained by the image analyzer”, in claim 1” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of any structure that is configure to analyze the image to determine the second ID and to inspect the game token, where, to inspect the game token, the inspection device is configured to compare the first ID read by the RF reader and the stored first ID identified in the database based on the second ID obtained by the image analyzer.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 26-31 are rejected by dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 26-27, 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 is directed to an inspection system for a game token, wherein the game token has a second ID. Independent claim 1 claims a system for a game token but fails to positively claim that the game token in part of the system. Dependent claims 26-27, 30 further limit the game token (the processes the mark on the token was made and elements of the token) instead of the claimed inspection system. Therefore claims 26-27, 30 fails to further limit the subject matter of the claim which it depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0075725) in view Steil (US 2008/0234052) and Kelly (US 2010/0113140).

Claim 1. Koyama discloses an inspection system for a game token (Fig. 1), where the game token has a first identification (ID) (Koyama discloses that the chip comprises IC tag 34. IC tag 34 is a micro radio tag, which includes information with respect to an inherent number for identifying each gaming chip; paragraphs 18, 27-30, 57.) and a second ID (barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66) which is denoted by laser irradiation (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for a game token. The claim limitation of, “which is denoted by laser irradiation” describe the token and how it was manufactured and does not further limit the inspection system. Koyama discloses an inspection system that can read a second ID of a game token and therefore capable of reading the second ID that is denoted by laser irradiation. The inspection system may be capable or can also be “for” other type of game tokens.) and is different from the first ID (ID chip is different from barcode/numerical identifier; paragraphs 15, 17, 31-32, 37-39), the inspection system comprising:
a database configured to store combinations of the first ID and the second ID of the same game token (hotel server stores and check the information read by IC tag and barcode and image accruing process, paragraphs 65-67, 70);
an inspection device configured to inspect the game token, where, to inspect the game token, the inspection device is configured to compare the first ID read by the RF reader and the stored first ID identified in the database based on the second ID obtained by the image analyzer (hotel server stores and check the information read by IC tag and barcode and image accruing process, paragraphs 65-67, 70). 

Koyama discloses the claimed invention but fails to teach that the first identification (ID) is recorded on a radio frequency identification (RFID) tag; a radio frequency (RF) reader configured to read the first ID; a camera configured to capture an image of the game token; and an image analyzer configured to analyze the image to determine the second ID.  Nevertheless, such modification would have been obvious to one of ordinary skilled in the art as discussed below.

In an analogous art to inspection systems, Steil discloses an inspection system for a game token (Figs. 1a-1b), wherein the game token has a first ID (primary identification element within an electronic transponder such as RFID chip; paragraphs 15, 17, 31) and a second ID (identifier 124 or barcode 128 in Figs. 2-3; paragraphs 17, 32,37-39). Steil discloses a Radio Frequency (RF) reader configured to read the first ID (416 in Fig. 4). Steil discloses a database (228 in Figs. 2 and 4) configured to store combinations of the first ID and the second ID of the same game token used to verify the token (paragraph 55). An RFID chip is a type of IC tag. It would have been obvious to one of ordinary skilled in the art to modify Koyama’s invention before the effective filing date and incorporate a RF reader configured to read the first ID recorded on a RFID tag since a RF chip is a type of IC chip and Steil discloses that it is known to uses RF chips to read ID information from a chip.

Koyama discloses that a bar code scanner 102 scan the unique ID (paragraphs 19, 21, 49) which be printed using special ink such as ultraviolet rays and infrared (paragraphs 50, 74). In an analogous art to wagering systems and tracking game objects, Kelly discloses a system for tracking physical object including gaming tokens on a gaming table (e.g. playing cards, chips, dice, and/or identify or financial media on the playing surface; paragraph 190). Kelly discloses a camera is used to capture image data of the objects (paragraph 181). Kelly discloses that image capture device/cameras may be infrared sensitive or ultraviolet cameras (paragraph 180). This allows the camera to obtain images that are not visible by the eye. Kelly discloses an image analyzer configured to analyze the image to determine the ID (computer subset is configured to process image data captured by the cameras to determine one or more physical aspects of the one or more related pieces and process images of the media; paragraph. The computer may determine information identifying a holder of a piece of media, account identifier, information regarding the game pieces, decoded symbols, bar codes symbols, other coded symbols, etc. paragraph 181.). It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Koyama’s invention and incorporate a camera to obtain an image of the game token since Kelly discloses it is known to use cameras to obtain infrared and ultraviolet images and in order to provide the predictable result of obtain images that are not visible by the eye.

26. Koyama discloses the inspection system according to claim 1, wherein the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area” describe the token and how it was manufactured and does not further limit the inspection system.  The inspection system may be capable or can also be “for” other type of game tokens Koyama discloses an inspection system that can read a second ID of a game token and therefore capable of reading the second ID that is denoted by laser irradiation as claimed.).

27. Koyama discloses the inspection system according to claim 1, wherein the second ID is denoted so that it is not visible under normal conditions of use (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises the second ID. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “the second ID is denoted so that it is not visible under normal conditions of use” describe the token and does not further limit the inspection system. The inspection system may be capable or can also be “for” other type of game tokens. Nevertheless, Koyama discloses that the token read can be printed using special ink such as ultraviolet rays and infrared and therefore not visible under “normal conditions”; paragraphs 50, 74.).

28. Koyama discloses the inspection system according to claim 1, wherein the first ID or the second ID is associated in a database with either the machine used for manufacture, the order of manufacture, the time of manufacture, or the manufacture information (It is noted that the claim is directed to an inspection system and not the game token. The claim does not positively claim that the inspection system comprises the database which stores the claimed information. Although independent claim 1 claims a database, the database in claim 28 does not refer to the database in claim 1. For instance, the database can be a database in a manufacturing server. Therefore, Koyama’s inspecting device is capable for use with a token that comprises a unique ID that is associated by database with a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, or manufacturing information. Examiner also notes that although not claimed, Steil discloses the secondary token identification information (i.e. barcode) is compared with the manifest data; paragraph 61. The manifest data includes various game token information such as monetary value, denomination, serial number, software version or other manufacturing information; paragraph 45).

29. Koyama discloses the inspection system according to claim 1, wherein the second ID of the game token is a code in a form of letters or marks (marking to form a code, for example, a barcode; paragraphs 19, 48, 50).

30. Koyama discloses the inspection system according to claim 1, wherein the game token has a reference mark that serves as a reference for the area where the second ID is provided (The claim does not positively claim that the inspection system comprises a token, wherein the token comprises reference mark. Rather, the claim indicates that inspection system is for reading a game token. The claim limitation of, “game token has a reference mark that serves as a reference for the area where the second ID is provided” describe the toke. The claim does not specify that the inspection system utilizes the reference mark in any way. Therefore, the claim limitation of the reference mark does not further limit the inspection system. Koyama discloses an inspection system that can read a second ID of a game token and therefore “for a game token” as claimed.).

31. Koyama discloses the inspection system according to claim 1, wherein the second ID of the game token is represented by a combination of the presence and absence of marks at predetermined locations (Koyama discloses that the second ID can be a barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66. A bar code comprises marks/lines and absence of marks/lines.)
 
Claims 32-36, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0075725) in view Steil (US 2008/0234052).

32. Koyama discloses a game token (30 in Fig. 1), wherein: 
the game token a first ID recorded in it (Koyama discloses that the chip comprises IC tag 34. IC tag 34 is a micro radio tag, which includes information with respect to an inherent number for identifying each gaming chip; paragraphs 18, 27-30, 57), 
a second ID (barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66), the combination of which with the first ID is stored in a database (The claim does not positively claim that the token comprises a database. Applicant’s specification discloses the database 56 is separate from the game token 1 as illustrated in Fig. 1. Therefore, the claim limitation “the combination of which with the first ID is stored in a database” fails to further limit the claimed game token.), is denoted by laser irradiation ((he claim limitation of, “denoted by laser irradiation” recite a processes of providing the second ID on the game token and therefore a product by process claim. A product-by-process claim is not limited to the manipulation of the recited steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2118 for details. Koyama, discloses a second ID on the game token and therefore anticipates the claimed limitation.);
and the game token is configured to be inspected by reading the first ID and the second ID and comparing the read first ID and the first ID identified in the database based on the read second ID (The claim limitation of the how the game token is used by inspecting the IDs and comparing the ID to a database is intended use. The claimed invention is directed to a “game token”. Koyama discloses the game token as discussed above and is capable of being used by reading the first ID and comparing the IDs identified in a database).
Koyama discloses the claimed invention but fails to teach that the game token has a Radio Frequency Identification (RFID) tag with the first recorded ID. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In an analogous art to inspection systems, Steil discloses an inspection system for a game token (Figs. 1a-1b), wherein the game token has a first ID (primary identification element within an electronic transponder such as RFID chip; paragraphs 15, 17, 31) and a second ID (identifier 124 or barcode 128 in Figs. 2-3; paragraphs 17, 32,37-39). Steil discloses a Radio Frequency (RF) reader configured to read the first ID (416 in Fig. 4). Steil discloses a database (228 in Figs. 2 and 4) configured to store combinations of the first ID and the second ID of the same game token used to verify the token (paragraph 55). An RFID chip is a type of IC tag. It would have been obvious to one of ordinary skilled in the art to modify Koyama’s invention before the effective filing date and incorporate a RFID tag since a RF chip is a type of IC chip and Steil discloses that it is known to uses RF chips to read ID information from a chip.

33. Koyama discloses the game token according to claim 32, wherein the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area (The claim limitation of, “the second ID is denoted by laser irradiation changing the light reflection or absorption characteristics in the irradiated area” recite a process of forming the ID on the chip and therefore a product by process claim.  A product-by-process claim is not limited to the manipulation of the recited steps. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113 for details. Koyama, discloses that the unique ID is printed using UV ink or special ink that can be read using ultraviolet rays or the code may adopt an infrared ray emitting florescent body material paragraphs 50, 74. Therefore Koyama anticipates the claimed token.).

34. Koyama discloses the game token the game token according to claim 32, wherein the second ID is denoted so that it is not visible under normal conditions of use (UV, IR, invisible to the naked eye; paragraphs 19, 50).

35. Koyama discloses the game token according to claim 32, wherein the first ID or the second ID is associated in a database with either the machine used for manufacture, the order of manufacture, the time of manufacture, or the manufacture information (It is noted that the claim is directed to a game token. The claim does not positively claim the database which stores the claimed information. For instance, the database can be a database in a manufacturing server. Therefore, Koyama’s token’s unique ID is capable of being associated by a database with any one of a machine used for manufacturing the game token, a sequence of manufacture, a time of manufacture, and manufacturing information.).

36. Koyama discloses the game token according to claim 32, wherein the second ID of the game token is a code in a form of letters or marks (i.e. barcode, paragraphs 19, 48).

38. Koyama discloses the game token according to claim 32, wherein the second ID of the game token is represented by a combination of the presence and absence of marks at predetermined locations (Koyama discloses that the second ID can be a barcode of token with “individual information” used to identify the chip, value, color, etc., paragraphs 19, 21, 48-49, 66. A bar code comprises marks/lines and absence of marks/lines.).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2009/0075725) in view Steil (US 2008/0234052) as applied to claim 32 above, and further in view of Yulevitch (US 2009/0026276).

37. Koyama discloses the game token as discussed above but fails to teach that the game token has a reference mark that serves as a reference for the area where the second ID is provided. Yulevitch discloses a code markings in which the area of the coded marking comprises a reference marks (14 in Fig. 1). The reference mark defines the direction of decoding, the symbol’s height and position relative to the code line (paragraph 15). It would have been obvious to one of ordinary skilled in the art to modify Koyama’s invention and incorporate a reference mark in order to provide the predictable result of defining a direction of decoding, the symbols’ height and position.

Response to Arguments
Applicant’s arguments with respect to claims 1, 26-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
No specific arguments have been made. The rejection is made in light of the claim amendments.

Prior Art
Applicant has amended claim 1, canceled claims 2-19, 21-25 and added new claims 26-38.
New prior art rejections have been made to address the amended limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715